      Case 4:21-cv-02602 Document 2 Filed on 08/11/21 in TXSD Page 1 of 12




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

NISHAT KHAN, INTERNATIONAL LINEN, §
LTD., and INTERNATIONAL TEXTILE,         §
INC.,                                    §
                                         §
        Plaintiffs / Counter-Defendants, §
                                         §
vs.                                      §
                                         §
UZMA AZAD KHAISHGI, Individually and § CIVIL ACTION NO. 4:21-CV-02602
as Trustee of the NISHAT                 §
AZAD KHAN 2020 CHILDREN’S TRUST          §
FOR UZMA KHAISHGI, and MALIHA            §
AZAD KHAN, Individually and as Trustee   §
of the NISHAT AZAD KHAN 2020             §
CHILDREN’S TRUST FOR MALIHA KHAN, §
                                         §
        Defendants / Counter-Plaintiffs. §

     ORIGINAL COUNTERCLAIMS OF UZMA KHAISHGI AND MALIHA KHAN

       Defendants/Counter-Plaintiffs Uzma Khaishgi and Maliha Khan, individually and as

trustees, file these Original Counterclaims against Plaintiffs/Counter-Defendants Nishat Khan and

International Textile, Inc., and respectfully show the following:

                                       INTRODUCTION

       1.      Nishat Khan and International Textile, Inc., as the majority owner and general

partner of International Linen Ltd., respectively, have mismanaged International Linen,

disregarded its governing documents, operated the company for their personal benefit, and

deliberately interfered with Uzma Khaishgi and Maliha Khan’s rights as limited partners, causing

them to sustain millions of dollars in losses. Because of the Defendants’ wrongdoing, described

further below, Uzma and Maliha bring counterclaims against Nishat Khan and International




{00301979.DOCX}
      Case 4:21-cv-02602 Document 2 Filed on 08/11/21 in TXSD Page 2 of 12




Textile Inc. for fraud, breach of contract, breach of fiduciary duty, conversion, declaratory

judgment, and appointment of a receiver.

                                            PARTIES

       2.      Counter-Plaintiff Uzma Azad Khaishgi (“Uzma”), individually and as trustee of the

Nishat Azad Khan 2020 Children’s Trust for Uzma Khaishgi, is an individual who resides in

California.

       3.      Counter-Plaintiff Maliha Azad Khan (“Maliha”), individually and as trustee of the

Nishat Azad Khan 2020 Children’s Trust for Maliha Khan, is an individual who resides in

California.

       4.      Counter-Defendant Nishat Azad Khan (“Nishat”) is an individual who resides in

Harris County, Texas. She is an original plaintiff in this action and may be served through her

counsel of record.

       5.      Counter-Defendant International Textile, Inc. (“ITI”) is a Texas corporation with

its principal office in Harris County, Texas. ITI is an original plaintiff in this action and may be

served through its counsel of record.

                                        JURISDICTION

       6.      This Court has jurisdiction over these counterclaims because the Court has

jurisdiction over the original claims of Nishat and ITI against Uzma and Maliha, and the

counterclaims are so related to those claims that they form part of the same case or controversy.

                                        BACKGROUND

       7.      The late Azad Khan (“Azad”) started International Textile Ltd. (“IT-Pakistan”) in

Karachi, Pakistan more than three decades ago. IT-Pakistan is a family-owned business that

manufactures towels, hospital gowns, and other textiles in Pakistan, primarily for sale to



                                                 2
{00301979.DOCX}
      Case 4:21-cv-02602 Document 2 Filed on 08/11/21 in TXSD Page 3 of 12




wholesalers in the U.S. Azad’s wife, Nishat; his son, Adnan; and his daughters, Uzma and Maliha,

also owned interests in IT-Pakistan.

       8.      IT-Pakistan has two related entities in the U.S.: International Linen, Ltd. (“IL-

Texas”), a Texas limited partnership that serves as the sales agent of IT-Pakistan in the United

States; and ITI, a Texas corporation that serves as IL-Texas’s sole general partner.

       9.      Prior to his death in 2014, Azad and Nishat owned 100% of IL-Texas and ITI. After

Azad’s death, Nishat became the sole owner. Nishat also became the CEO of IT-Pakistan and was

one of its three board members.

       10.     In 2017, the U.S. enacted a new tax law subjecting domestic owners of foreign

businesses to taxation in the United States based on the foreign entity’s past and future earnings.

This change in U.S. law was extremely burdensome for Uzma and Maliha because they have been

minority owners of IT-Pakistan for many years, and IT-Pakistan has made tens of millions of

dollars’ worth of profits over that time. However, Uzma and Maliha have received no distributions

from IT-Pakistan since 2014, so they were confronted with paying U.S. taxes for their share of IT-

Pakistan’s earnings out of their own pockets. Nishat refused to allow any distributions to be made

by IT-Pakistan to Uzma and Maliha, which contributed to existing disagreements within the family

over the management and finances of the family business, IT-Pakistan.

       11.     In 2018 and 2019, Nishat sought to negotiate an agreement with Uzma and Maliha

to try to resolve their many disagreements. After a few conversations and months of waiting,

Nishat’s attorney provided a proposed term sheet to Uzma and Maliha that lacked both substantive

detail and was contrary to the terms they had discussed. When Uzma and Maliha asked for

substantive information about Nishat’s proposed terms and the business, Nishat and her attorney




                                                 3
{00301979.DOCX}
      Case 4:21-cv-02602 Document 2 Filed on 08/11/21 in TXSD Page 4 of 12




did not respond. Thus, by May 2019, the parties came to an impasse, and no settlement agreement

was ever made.

       12.     Approximately one year later, in July 2020, Uzma and Maliha received notice from

Nishat’s estate planning attorney, saying Nishat wanted to establish irrevocable trusts for each of

her three children (Uzma, Maliha, and their brother Adnan), into each of which she would transfer

a 15% ownership interest in the Texas entities (IL-Texas and ITI). Under the proposal, each of the

siblings would serve as the sole trustee and beneficiary of his or her trust.

       13.     Uzma and Maliha were initially reluctant to agree to accepting the trusts as Nishat

proposed, fearing it would only subject them to more tax liability. However, Nishat’s counsel

advised them that IL-Texas would make financial distributions each year that would, at a

minimum, cover their tax liabilities, as required under the Limited Partnership Agreement of IL-

Texas (“Partnership Agreement”) (attached as Exhibit A and incorporated by reference). Thus, in

reliance on Nishat’s agent’s representations, Uzma and Maliha agreed to proceed with the

transaction.

       14.     On or about August 1, 2020, pursuant to written agreements with Uzma and Maliah

making clear that there were no other promises or agreements among the parties relating to the

transaction, Nishat transferred 15% interests in IL-Texas and ITI into each of the irrevocable trusts

established for the benefit of Uzma, Maliha, and Adnan. As a result, Uzma and Maliha, as trustees

of their respective trusts, became limited partners of IL-Texas and shareholders of ITI, and Nishat

recognized them as such.

       15.     In the months that followed, Uzma and Maliha became increasingly concerned

about Nishat’s secretive control over all the family entities. IL-Texas had received millions of

dollars in payments each year from IT-Pakistan—ostensibly as compensation for serving as its



                                                  4
{00301979.DOCX}
      Case 4:21-cv-02602 Document 2 Filed on 08/11/21 in TXSD Page 5 of 12




U.S. sales agent—but no such services were rendered. Moreover, none of the money paid to IL-

Texas was distributed to Uzma or Maliha. Instead, virtually all of it was distributed to Nishat, and

Nishat refused to provide any information about it.

        16.     Under the Partnership Agreement, and under Texas statutory law, Uzma and Maliha

are entitled to financial and business information on IL-Texas and ITI, including general access to

all the partnership books and records. Moreover, they are entitled to a proportional share of any

distributions that the company makes. Nishat, however, has rebuffed multiple requests from Uzma

and Maliha to provide any financial information about the company and has refused to distribute

any funds to Uzma and Maliha.

        17.     Reaching the end of their rope in seeking basic business and tax information, Uzma

and Maliha filed a petition in Texas state court under Rule 202 of the Texas Rules of Civil

Procedure, seeking discovery to investigate a potential claim against Nishat and ITI for breach of

the IL-Texas Partnership Agreement (“Partnership Agreement”). In response, Nishat immediately

filed a separate lawsuit against Uzma and Maliha, alleging that they had defrauded her in relation

to a non-existent settlement agreement. She also used the existence of her lawsuit as a basis to

evade a deposition under the Rule 202 petition. Uzma and Maliha removed Nishat’s lawsuit to

federal court. Nishat quickly dismissed her lawsuit without prejudice, then refiled the same suit

again in state court (this lawsuit), adding new parties and allegations in an attempt to avoid federal

diversity jurisdiction.

        18.     In addition, in retaliation for their filing a Rule 202 petition, and in an attempt to

defeat Uzma and Maliha’s rights to information and distributions, Nishat claimed to have

rescinded her August 2020 transfer of shares in IL-Texas and ITI into Uzma’s and Maliha’s

irrevocable trusts. As justification, Nishat asserted that Uzma and Maliha had fraudulently induced



                                                  5
{00301979.DOCX}
      Case 4:21-cv-02602 Document 2 Filed on 08/11/21 in TXSD Page 6 of 12




her to make the share transfers by entering into a settlement agreement they had no intention of

performing. Nishat’s assertion, however, was a baseless pretext, made in bad faith, because she

knew that no settlement agreement existed and that no promise to abide by any such agreement

was ever made.

                                     CAUSES OF ACTION

                                    Count I: Fraud by Nishat

       19.     Counter-Plaintiffs reallege and incorporate the foregoing allegations by reference.

       20.     In July 2020, acting at the direction of Nishat, Nishat’s attorney and agent sent

emails to Uzma and Maliha representing as fact that after the trusts were established for the benefit

of Uzma and Maliha, and interests in IL-Texas and ITI were transferred to those trusts, Uzma and

Maliha would have the rights and status of limited partners and shareholders. Nishat’s attorney

also represented that distributions would be paid to Uzma and Maliha every year to at least cover

any tax liabilities they may incur because of their ownership interests in IL-Texas.

       21.     Nishat knew at the time her agent’s representations were made that they were false,

that she had no intentional of recognizing Uzma and Maliha’s rights as owners and limited

partners, and that she had no intention of allowing any distributions to be made to Uzma and

Maliha.

       22.     Nishat expected and intended that Uzma and Maliha would rely on her agent’s

misrepresentations, and Uzma and Maliha did rely on them by entering into the transactions

proposed by Nishat and assuming the role and responsibilities of trustees of the trusts owning

interests in IL-Texas and ITI.

       23.     As a result of their reasonable and justifiable reliance upon the representations of

Nishat’s agent and attorney, Uzma and Maliah accepted the transfer of ownership interests in IL-



                                                 6
{00301979.DOCX}
      Case 4:21-cv-02602 Document 2 Filed on 08/11/21 in TXSD Page 7 of 12




Texas and ITI and thereby incurred unknown tax liabilities and other costs. Uzma and Maliha are

therefore entitled to an award of damages and/or other legal and equitable relief. Moreover,

because Nishat’s actions were fraudulent and malicious, Nishat is liable for exemplary damages.

                        Count II: Breach of Contract by Nishat and ITI

       24.     Counter-Plaintiffs reallege and incorporate the foregoing allegations by reference.

       25.     Uzma and Maliha, as limited partners of IL-Texas, are parties to the Partnership

Agreement.

       26.     Nishat, as a limited partner, and ITI, as general partner of IL-Texas, are both parties

to the Partnership Agreement and are subject to the terms and conditions of such agreement.

       27.     In violation of sections 5.2 and 7.1 of the Partnership Agreement, Nishat and ITI

have caused IL-Texas to make substantial distributions to Nishat without notifying Uzma and

Maliha, and without making proportionate distributions to Uzma and Maliha.

       28.     In further violation of section 5.2 of the Partnership Agreement, Nishat and ITI

have failed and refused to make distributions to Uzma and Maliha to cover their tax liabilities.

       29.     Also, in violation of sections 7.1, 9.1, and 9.2 of the Partnership Agreement, and in

violation of Texas law, Nishat and ITI have failed and refused to provide Uzma and Maliha with

financial and tax information they have requested relating to IL-Texas, or to provide Uzma and

Maliha with access to IL-Texas’s books and records.

       30.     Nishat and ITI’s breaches of the IL-Texas Partnership Agreement have caused

Uzma and Maliha to suffer damages, including the loss of distributions, potential tax penalties,

legal expenses, and other out-of-pocket costs.

                    Count III: Breach of Fiduciary Duty by Nishat and ITI

       31.     Counter-Plaintiffs reallege and incorporate the foregoing allegations by reference.



                                                 7
{00301979.DOCX}
      Case 4:21-cv-02602 Document 2 Filed on 08/11/21 in TXSD Page 8 of 12




          32.   As the managing partner of IL-Texas, ITI owes fiduciary duties to IL-Texas and its

limited partners, including duties of care, loyalty, honesty, and good faith.

          33.   As the majority owner of ITI, the general partner of IL-Texas, and as the majority

owner of IL-Texas, Nishat dominates control over IL-Texas and owes fiduciary duties to IL-Texas

and its limited partners, including duties of care, loyalty, honesty, and good faith.

          34.   Nishat and ITI breached their fiduciary duties to Uzma and Maliha, as limited

partners of IL-Texas, by causing disproportionate distributions to be made to Nishat, maliciously

suppressing the payment of dividends to Uzma and Maliha, and by failing to disclose material

facts and information pertaining to the management, operations, and finances of IL-Texas.

          35.   Nishat and ITI’s breaches of their fiduciary duties have caused Uzma and Maliha

to suffer damages, including the loss of distributions, diminution in the value of their ownership

interests, legal expenses, and other out-of-pocket costs.

          36.   Uzma and Maliha also seek restitution of distributions disproportionately paid to

Nishat.

                                 Count IV: Conversion by Nishat

          37.   Counter-Plaintiffs reallege and incorporate the foregoing allegations by reference.

          38.   Uzma and Maliha, through their irrevocable trusts, own or owned 15% interests in

IL-Texas and ITI.

          39.   By misusing her control over IL-Texas and ITI, baselessly purporting to rescind the

prior completed transfer of ownership interests in IL-Texas and ITI to Uzma and Maliha, and by

claiming all such interests as her own, Nishat has intentionally and wrongfully exercised dominion

and control over Uzma and Maliha’s interests in IL-Texas and ITI, to the exclusion of Uzma and

Maliha, and in violation of their rights as shareholders and limited partners.



                                                  8
{00301979.DOCX}
      Case 4:21-cv-02602 Document 2 Filed on 08/11/21 in TXSD Page 9 of 12




        40.     Uzma and Maliha have demanded the return of their interests in IL-Texas and ITI,

but Nishat has not returned their interests at the time of this filing.

        41.     Moreover, any demand by Uzma and Maliha for the return of their interests was

futile, as Nishat filed this lawsuit against Uzma and Maliha contemporaneously with her purported

rescission of their interests.

        42.     Consequently, Uzma and Maliha have lost the value of their 15% ownership

interests in IL-Texas and ITI and are entitled to compensation for the value of their converted

interests.

        43.     Because Nishat acted with malice, and with actual awareness that her actions were

likely to cause serious injury, Uzma and Maliha seek an award of exemplary damages.

                                  Count V: Declaratory Judgment

        44.     Counter-Plaintiffs reallege and incorporate the foregoing allegations by reference.

        45.     A real and substantial controversy has arisen between the parties over whether

Nishat validly rescinded her August 2020 transfer of interests in IL-Texas and ITI to trusts

established for the benefit of Uzma and Maliha.

        46.     Uzma and Maliha seek a declaration that Nishat’s purported rescission of her

transfer of interests into Uzma and Maliha’s trusts is void and invalid, and that Uzma and Maliha’s

trusts each own 15% of IL-Texas and 15% of ITI. Uzma and Maliha also seek supplemental relief,

including injunctive relief, as necessary to effectuate the court’s declaratory judgment.

                         Count VI: Appointment of Rehabilitative Receiver

        47.     Counter-Plaintiffs reallege and incorporate the foregoing allegations by reference.




                                                   9
{00301979.DOCX}
     Case 4:21-cv-02602 Document 2 Filed on 08/11/21 in TXSD Page 10 of 12




       48.     Nishat, as a governing person of IL-Texas, has engaged in illegal, oppressive, or

fraudulent conduct that is harmful to IL-Texas and its owners. Furthermore, under Nishat’s control,

property belonging to IL-Texas is being wasted or misapplied.

       49.     Nishat’s misconduct makes it necessary to appoint a receiver over IL-Texas’s

business and affairs to conserve the property and business of IL-Texas and to avoid damage to the

parties with interests in IL-Texas.

       50.     Upon finding that all other available legal and equitable remedies are inadequate to

protect IL-Texas and its interest holders, Uzma and Maliha request that a rehabilitative receiver be

appointed to take over control of IL-Texas, and conduct the business and affairs of IL-Texas in

accordance with the Court’s instructions until such time as the receiver is found to no longer be

necessary.

                                          Attorney’s Fees

       51.     Counter-Plaintiffs reallege and incorporate the foregoing allegations by reference.

       52.     Uzma and Maliha have retained the undersigned counsel to represent them in this

matter and have agreed to pay them a reasonable fee.

       53.     Uzma and Maliha have presented their contract claims to Nishat and ITI, but they

have refused to comply with the IL-Texas Partnership Agreement.

       54.     Uzma and Maliha have incurred substantial attorney’s fees and expenses in

connection with this matter.

       55.     Uzma and Maliha are entitled to an award of reasonable and necessary attorney’s

fees and expenses pursuant to the IL-Texas Partnership Agreement and Texas law.

                                        JURY DEMAND

       56.     Counter-Plaintiffs request a trial by jury.



                                                 10
{00301979.DOCX}
     Case 4:21-cv-02602 Document 2 Filed on 08/11/21 in TXSD Page 11 of 12




                                            PRAYER

       Counter-Plaintiffs request that Counter-Defendants be cited to appear and answer herein,

and that Counter-Plaintiffs have and recover judgment against Counter-Defendants awarding:

              (a) actual damages;

              (b) punitive damages;

              (c) declaratory relief, as set forth above;

              (d) appointment of a rehabilitative receiver;

              (e) restitution of payments made to Nishat in breach of her fiduciary duties;

              (f) reasonable and necessary attorneys’ fees and expenses;

              (g) pre- and post-judgment interest;

              (h) court costs; and

              (i) all other relief to which they are entitled.

                                              Respectfully submitted,

                                              HICKS THOMAS LLP
                                              By: /s/ Allen H. Rustay
                                                  Allen H. Rustay
                                                  Attorney-in-charge
                                                  Texas Bar No. 24003726
                                                  Fed. I.D. 22404
                                                  arustay@hicks-thomas.com
                                                  J. Stephen Barrick
                                                  Texas Bar No. 00796168
                                                  Fed. I.D. 22955
                                                  sbarrick@hicks-thomas.com
                                                  Andrew Bluebond
                                                  Texas Bar No. 24092147
                                                  S.D. Tex. No. 3019955
                                                  abluebond@hicks-thomas.com
                                                  700 Louisiana, Suite 2300
                                                  Houston, Texas 77002
                                                  (713) 547-9100 (Telephone)
                                                  (713) 547-9150 (Facsimile)

                                              Attorneys for Defendants/Counter-Plaintiffs
                                              Uzma Azad Khaishgi and Maliha Khan

                                                11
{00301979.DOCX}
     Case 4:21-cv-02602 Document 2 Filed on 08/11/21 in TXSD Page 12 of 12




                               CERTIFICATE OF SERVICE

       Service of this document on all counsel of record was accomplished automatically through
the Court’s E.C.F. System.


                                         /s/ Allen H. Rustay
                                        Allen H. Rustay




                                              12
{00301979.DOCX}
